Exhibit 10 (ai)(1)

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

This First Amendment to Purchase and Sale Agreement is dated as of this 16th
date of December, 2005 between RICHARDSON ELECTRONICS, LTD., a Delaware
corporation (“Seller”) and TAB Construction Company, an Illinois corporation
(“Purchaser”).

R E C I T A L S

WHEREAS, Seller is the owner of fee simple title, free and clear of all liens
and encumbrances except for the Permitted Exceptions, of that certain to real
estate located in the City of Geneva, Kane County, Illinois, commonly known as
715 Hamilton Street, Geneva, Illinois and has executed a Purchase and Sale
Agreement dated August 4, 2005 with Purchaser in the connection with the sale of
the Property as defined therein to Purchaser (the “Purchase Agreement”);

WHEREAS, Seller and Purchaser have decided to amend the Purchase Agreement.

NOW THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, parties shall hereby agree as follows:

1.    DUE DILIGENCE PERIOD. Notwithstanding anything to the contrary contained
in the Purchase Agreement, the parties have agreed that the Due Diligence Period
be extended until January 30, 2006; provided that, such Due Diligence Period
shall be extended only with respect to investigation related to the following
items, the Purchaser being satisfied with the Property on all other conditions:

 

  •   Wipe test for Thorium (arising out of State of Illinois requirement to
remove location from Richardson Electronics license);

 

  •   Purchaser’s ability to successfully negotiate an agreement with the
Village of Geneva to acquire the 25 foot strip owned by the Village and
adjoining the Property, to the East;

and provided that, Purchaser diligently pursues such investigation.

2.    CLOSING DATE. Notwithstanding anything to the contrary contained in the
Purchase Agreement, the parties have agreed to close the transaction on or
before February 15, 2006. Time is of the essence with respect to said closing
date due to Seller’s the desire to close the transaction by the end of Seller’s
fiscal third quarter.

4.    FULL FORCE AND EFFECT. As otherwise set forth herein, the Purchase
Agreement remains in full force and effect.

5.    COUNTERPARTS. This Amendment may be executed in counterparts, both of
which when taken together shall constitute a single original.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date and year first written above.

SELLER:

 

Richardson Electronics, Ltd., a Delaware corporation

/s/ Edward J. Richardson

By:

  Edward J. Richardson

Title: CEO

PURCHASER:

 

TAB Construction Company

/s/ Tracy A. Burnidge

By:

  Tracy A. Burnidge

Title: President